

	

		II

		109th CONGRESS

		1st Session

		S. 2091

		IN THE SENATE OF THE UNITED STATES

		

			December 13, 2005

			Mr. Johnson introduced

			 the following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To amend title 38, United States Code, to provide for

		  certain servicemembers to become eligible for educational assistance under the

		  Montgomery GI Bill.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Montgomery GI Bill Enhancement Act

			 of 2005.

		2.Opportunity for

			 certain active-duty personnel to enroll under the Montgomery GI Bill

			(a)In

			 generalChapter 30 of title 38, United States Code, is amended by

			 inserting after section 3018C the following:

				

					3018D.Opportunity

				for certain active-duty personnel to enroll

						(a)(1)Notwithstanding any

				other provision of this chapter, during the 1-year period beginning on the date

				of the enactment of this section, a qualified individual (described in

				subsection (b)) may make an irrevocable election under this section to become

				entitled to basic educational assistance under this chapter.

							(2)The Secretary of each military

				department shall provide for procedures for a qualified individual to make an

				irrevocable election under this section in accordance with regulations

				prescribed by the Secretary of Defense for the purpose of carrying out this

				section or which the Secretary of Homeland Security shall provide for such

				purpose with respect to the Coast Guard when it is not operating as a service

				in the Navy.

							(b)A qualified

				individual referred to in subsection (a) is an individual who meets each of the

				following requirements:

							(1)The individual

				first became a member of the Armed Forces or first entered on active duty as a

				member of the Armed Forces before July 1, 1985.

							(2)The individual

				has served on active duty without a break in service since the date the

				individual first became such a member or first entered on active duty as such a

				member and continues to serve on active duty for some or all of the 1-year

				period referred to in subsection (a).

							(3)The individual,

				before applying for benefits under this section, has completed the requirements

				of a secondary school diploma (or equivalency certificate) or has successfully

				completed (or otherwise received academic credit for) the equivalent of 12

				semester hours in a program of education leading to a standard college

				degree.

							(4)The individual,

				when discharged or released from active duty, is discharged or released

				therefrom with an honorable discharge.

							(c)(1)Subject to paragraph

				(2), with respect to a qualified individual who makes an election under this

				section to become entitled to basic educational assistance under this

				chapter—

								(A)the basic pay of the qualified

				individual shall be reduced, in a manner determined by the Secretary concerned,

				until the total amount by which such basic pay is reduced is $2,700; and

								(B)to the extent that basic pay is not so

				reduced before the qualified individual’s discharge or release from active duty

				as specified in subsection (b)(4), at the election of the qualified

				individual—

									(i)the Secretary concerned shall

				collect from the qualified individual; or

									(ii)the Secretary concerned shall

				reduce the retired or retainer pay of the qualified individual by, an amount

				equal to the difference between $2,700 and the total amount of reductions under

				subparagraph (A), which shall be paid into the Treasury of the United States as

				miscellaneous receipts.

									(2)(A)The Secretary concerned

				shall provide for an 18-month period, beginning on the date the qualified

				individual makes an election under this section, for the qualified individual

				to pay that Secretary the amount due under paragraph (1).

								(B)Nothing in subparagraph (A) shall be

				construed as modifying the period of eligibility for and entitlement to basic

				educational assistance under this chapter applicable under section 3031 of this

				title.

								(d)No amount of

				educational assistance allowance under this chapter shall be paid to a

				qualified individual referred to in subsection (c)(1)(B) until the earlier of

				the date on which—

							(1)the Secretary

				concerned collects the applicable amount under clause (i) of such subsection;

				or

							(2)the retired or

				retainer pay of the qualified individual is first reduced under clause (ii) of

				such subsection.

							(e)The Secretary, in

				conjunction with the Secretary of Defense, shall provide for notice of the

				opportunity under this section to elect to become entitled to basic educational

				assistance under this

				chapter.

						.

			(b)Conforming

			 amendmentsSection 3017(b)(1) of title 38, United States Code, is

			 amended—

				(1)in subparagraphs

			 (A) and (C), by striking or 3018C(e) and inserting

			 3018C(e), or 3018D(c); and

				(2)in subparagraph

			 (B), by inserting or 3018D(c) after under section

			 3018C(e).

				(c)Clerical

			 amendmentThe table of

			 sections at the beginning of chapter 30 of title 38, United States Code, is

			 amended by inserting after the item relating to section 3018C the

			 following:

				

					

						Sec. 3018D. Opportunity for certain active-duty personnel to

				enroll.

					

					.

			

